Order and judgment dismissing the complaint, unanimously reversed on the law and the facts, with $50 costs to defendants, and, provided that defendants shall serve an amended answer as hereinafter indicated, an interlocutory judgment is directed to be entered denying plaintiff’s demands for reformation and an injunction and directing the parties to account, before a court-employed Special Referee to be appointed by Special Term to hoar and report, for all of their transactions as partners of Harold Koren & Co. to the extent that the same have not already been accounted for and accounts settled. The affidavit of defendant Harold Koren sworn to July 30, 1964 concedes that a full accounting is in order. The present answer, however, would limit the accounting to the year 1963 and should therefore be amended. Plaintiff makes no case for reformation of the partnership agreement or injunctive relief. Settle order on notice. Concur — • Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.